                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                     LUFKIN DIVISION


TYRONE MARCELL HOLCOMB,                            §
                                                   §
                Plaintiff,                         §
                                                   §
v.                                                 §    CIVIL ACTION NO. 9:18-CV-177
                                                   §
COMMISSIONER OF SOCIAL                             §
SECURITY ADMINISTRATION,                           §
                                                   §
                Defendant.                         §

     ORDER ADOPTING REPORT AND RECOMMENDATION OF UNITED STATES
                         MAGISTRATE JUDGE

         The court referred this case to the Honorable Keith F. Giblin, United States Magistrate Judge,

for consideration. The magistrate judge submitted a report and recommendation (Doc. No. 12)

recommending the court reverse and remand the Commissioner’s decision to re-determine the onset

date of Holcomb’s disability with the assistance f a medical advisor, as required by SSR 83-20. No

objections have been filed. Accordingly, the court ADOPTS the recommendation of the magistrate

judge.


            So Ordered and Signed
            Sep 16, 2019
